IK5-14-UU/8'
                                                                                                                   633
                                                                                                THIRD COURT OF APPE
                                                                                                           AUSTIN, TE
                                                                                                       8/3/2015 2:40:0:
                                                                                                         JEFFREY D. \
                                                                                                                    CL



                     COPELAND LA W FIRM
                                            P.O. Box 399                             FILED IN
                                   r- j     n   i   r        nom?            3rd COURT OF APPEALS
                                   Cedar Park, Texas 78613                       austin, texas
                                    512.219.8930 (phone/fax)                 8/3/2015 2:40:02 pm
                                                                                JEFFREY D. KYLE

TIM COPELAND*                                                          ERIKA COMMAND**
(512) 897-8196 mobile/text                                             (512) 897-8126 mobile/text
tcopelandl 4(a).vahoo. com                                            ecopelancl63(a),vahoo. com

*Board Certified - Oil, Gas & Mineral Law                              **OfCounsel
Texas Board ofLegal Specialization



August 3, 2015

Jeffrey D. Kyle, Clerk
Third Court of Appeals
P.O. Box 12547
Austin, Texas 78711
Via e-filing

        Re:     Cause Nos. 03-14-00789-CR; 03-14-00790-CR; 03-15-00791-CR;
                 (Trial Court Nos. B-13-0883-SB; B-14-0650-SA; B-14-0994-SB (Bell County)
                 George Henry Walker v. The State ofTexas

Dear Mr. Kyle:

        Please be advised that I have complied with Rule 48.4 with regard to giving notification
of the Court's opinions in these cases to the above-referenced client as well as advised him of his
rights with regard to the filing of petitions for discretionary review— as shown by the enclosed
copy of the certified mailing receipt for same.

                                                        Very truly yours,

                                                        /s/Erika Copeland

                                                        Erika Copeland

EC:aw
CI     OKcimn Rcccipl (hudcopy)                       u
CI
       L/Reklm Receipl (cicclronic)                   t'i—
CI     DCerllfled Mail Restricted Oellvery
CI     OAdull Signature Required
                                             I   Ul   .

      Pos.iaec                                   SO, 49

      Tot fostagC and ce<.                       U/I'4;'J*   X^TgSW
      ${.£?. dfc.-.J -• /7<// /                   z'>wyy'
m     Senf 7b/—
r=l
•
      Street andJlot. No., orHQ BoxNo. /' Tt2&,&£z&¥*il^**m      •*"   '—•